Exhibit (10) X.

March 7, 2005

Mr. Robert H. Brust
(address intentionally omitted)

Re:  Retention

Dear Bob:

The purpose of this Letter Agreement is to further amend in several respects
your prior letter agreements with Eastman Kodak Company (“Kodak”) regarding the
terms and conditions of your employment by Kodak, as an additional inducement to
incent you to remain employed by Kodak through January 3, 2007, with a
retirement date of February 1, 2007.  In particular, the letter agreements that
will be amended hereby are the following:  (i) the letter agreement dated
December 20, 1999, as amended by the Executive Development and Compensation
Committee of the Board of Directors (the “Committee”) on February 8, 2001, (ii)
the letter agreement dated November 12, 2001 and (iii) the letter agreement
dated October 2, 2003 (which letter agreements shall be referred to herein
collectively as the “Agreement”).  Once signed by both parties, this Letter
Agreement will constitute an agreement between Kodak and you.  For purposes of
this Letter Agreement, the term “Company” will refer to Kodak and all of its
subsidiaries and affiliates.

1.     Cash Retention Benefit

Subject to your satisfaction of the terms and conditions of this Letter
Agreement, Kodak agrees to provide you a cash retention benefit in the amount of
$15,000 per month for each full month that you remain continuously and actively
employed by Kodak between January 1, 2006 and December 31, 2006 (the “Cash
Retention Benefit”), resulting in a potential aggregate Cash Retention Benefit
to you of up to $180,000.

For each month that you earn a Cash Retention Benefit, the amount will be paid
in a single lump sum payment as soon as administratively practicable following
the last day of that month.  In the event, however, that during a month, you
either die, or your employment is terminated by Kodak without Cause, as defined
in the Agreement, you will be paid a pro-rated amount of the $15,000 payment you
otherwise would have received had you remained actively and continuously
employed for the entire month.  The amount of the pro-rated payment will be
determined by multiplying $15,000 by a fraction, the numerator of which is the
number of days you were employed by Kodak




Mr. Robert H. Brust – Page  2
March 7, 2005

during the month of your termination of employment and the denominator of which
is the total number of days in the month of your termination of employment. 
This amount will be paid as soon as administratively practicable following the
date of your death or termination of employment.  In the event of your death,
any amount owed will be paid to your estate.  The Cash Retention Benefit will be
paid subject to withholding for all applicable federal, state and local income
and payroll taxes.

The Cash Retention Benefit will not be “benefits bearing.”  That is, such amount
will not be taken into account and considered for purposes of determining any
employer-provided benefits or compensation to which you are or may hereinafter
become eligible.

2.     Restricted Stock Retention Grant

Kodak will grant you 27,000 shares of restricted stock in May 2005 (the
“Restricted Stock Retention Grant”) under the terms of the 2005 Omnibus
Long-Term Compensation Plan (the “2005 Omnibus Plan”), subject to shareholder
approval of the 2005 Omnibus Plan.  The Restricted Stock Retention Grant will
vest in three consecutive equal annual installments commencing in 2007; provided
that your termination of employment for other than Cause on or after January 3,
2007 shall constitute an “Approved Reason” for purposes of the Restricted Stock
Retention Grant, whereupon all remaining restrictions on such shares of
restricted stock shall lapse automatically and you shall not forfeit any
restricted stock under the Restricted Stock Retention Grant.  The specific
terms, conditions and restrictions of the Restricted Stock Retention Grant will
be contained in an award notice to be delivered to you on or about the time of
the grant in May 2005.

3.     Remaining Terms of Agreement

Except as specifically amended by this Letter Agreement, all the terms of the
Agreement will remain in full force and effect, without amendment or
modification.

4.     Miscellaneous

 

A.

Confidentiality.  You agree to keep the content and existence of this Letter
Agreement confidential except that you may review it with your financial
advisor, attorney or spouse/partner and with me or my designee.  Upon such a
disclosure, however, you agree to advise the recipient of the confidential
nature of this Letter Agreement and the facts giving rise to it as well as the
recipient’s obligations to maintain the confidentiality of this Letter Agreement
and the facts giving rise to it.




Mr. Robert H. Brust – Page  3
March 7, 2005

 

B.

Unenforceability.  If any portion of this Letter Agreement is deemed to be void
or unenforceable by a court of competent jurisdiction, the remaining portions
will remain in full force and effect to the maximum extent allowed by law.  The
parties intend and desire that each portion of this Letter Agreement be given
the maximum possible effect allowed by law.

 

 

 

 

C.

Headings.  The headings of the several sections of this Letter Agreement have
been prepared for convenience and reference only and shall not control, affect
the meaning, or be taken as the interpretation of any provision of this Letter
Agreement.

 

 

 

 

D.

Applicable Law.  This Letter Agreement, and its interpretation and application,
will be governed and controlled by the laws of the State of New York, applicable
as though to a contract made in New York by residents of New York and wholly to
be performed in New York without giving effect to principles of conflicts of
law.

 

 

 

 

E.

Amendment.  This Letter Agreement may not be changed, modified, or amended,
except in a writing signed by both you and Kodak that expressly acknowledges
that it is changing, modifying or amending this Letter Agreement.

 

 

 

 

F.

At Will.  Please also keep in mind that, regardless of any provision contained
in this Letter Agreement to the contrary, your employment at Kodak is “at
will.”  That is, you will be free to terminate your employment at any time, for
any reason, and Kodak is free to do the same.

*     *     *




Mr. Robert H. Brust - Page 4
March 7, 2005

Your signature below means that:

 

1.

You have had ample opportunity to discuss the terms and conditions of this
Letter Agreement with advisors of your choice from among those types listed in
Section 5(A) above, and as a result fully understand its terms and conditions;
and

 

 

 

 

2.

You accept the terms and conditions set forth in this Letter Agreement; and

 

 

 

 

3.

You agree that this Letter Agreement supersedes and replaces any and all
agreements or understandings whether written or oral that you may have with
Kodak concerning the subject matter hereof; provided, however, this Letter
Agreement does not in any way supersede or replace your Eastman Kodak Company
Employee’s Agreement.

If you find the foregoing acceptable, please sign your name on the signature
line provided below and return the original signed copy of this Letter Agreement
directly to my attention.  Thank you, and best wishes for your continuing
successes at Kodak.

 

Very truly yours,

 

 

 

 

 

 

 

 

RLB:seu

 

I agree to the terms and conditions of this Letter Agreement.

Signed:

/s/  ROBERT H. BRUST

 

 

--------------------------------------------------------------------------------

 

 

Robert H. Brust

 

Dated: